NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment C, received on 16 September 2021, has been entered into record.  In this amendment, claims 1, 6, 7, 12, 13, and 18 have been amended, claims 4, 5, 10, 11, 16, and 17 have been canceled.
Claims 1-3, 6-9, 12-15, and 18-20 are presented for examination.

Response to Arguments
Applicant’s arguments, filed 16 September 2021, with respect to claims 1-20 have been fully considered and are persuasive.  In particular, the applicant’s argument that the cited references do not teach the risk-adaptive operation being performed by a security analytics system, where the risk-adaptive protection operation adaptively responds to mitigate risk associated with the visual hacking, has been found to be persuasive. The rejection of 23 June 2021 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6-9, 12-15, and 18-20 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 16 September 2021 are persuasive, as such the reasons for 
	
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
de Oliveira et al. (US 2017/0169249 A1) discloses a system and method for end user control of personal data in the cloud.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SARAH SU/Primary Examiner, Art Unit 2431